Citation Nr: 1106388	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-17 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder to include schizophrenia and if so whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1969 
to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  In November 1971, the RO denied service connection for 
anxiety reaction.  The Veteran did not appeal the decision.  

2.  In October 1992, and in December 2004, the RO found that no 
new and material evidence had been received to reopen a claim for 
a nervous disorder.  The Veteran did not appeal the decisions.  

3.  The evidence received since the RO's final denial of service 
connection for a psychiatric disorder in December 2004 relates to 
an unestablished fact necessary to substantiate the claim and 
creates a reasonable possibility of substantiating the claim.  

4.  The Veteran was treated during service for psychiatric 
complaints and his currently diagnosed psychiatric disorder is 
reasonably related to his military service.  


CONCLUSIONS OF LAW

1.  The December 2004 RO decision that denied service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2010).  

2.  New and material evidence has been received since the 
December 2004 decision and the claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002).

3.  The criteria for service connection for a psychiatric 
disorder to include schizophrenia have been met.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On the VCAA notice requirements for a new and material evidence 
claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 
31, 2006), given the favorable outcome on the claim to reopen, no 
conceivable prejudice to the Veteran could result from reopening 
the claim.  
 
As to the issue of service connection, there is no prejudice to 
the Veteran in deciding the claim at this time.  VA has satisfied 
its duty to notify and assist to the extent necessary to allow 
for a grant of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim. Regardless of the RO's actions, the 
Board must make an independent determination on whether new and 
material evidence has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionm4akers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing with 
a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 
(1996).  However, it is the specified bases for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a psychiatric disorder was denied by the 
RO in November 1971.  Notice was sent to the Veteran in November 
1971 and he did not timely appeal.  That decision is final.  In 
October 1992, and in December 2004, the RO found that no new and 
material evidence had been received to reopen a claim for a 
nervous disorder.  Those decisions are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2009).  However, if new and 
material evidence is received with respect to a claim which has 
been disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

In November 1971, the RO denied service connection for a 
psychiatric disorder.  The RO considered the Veteran's service 
treatment records, VA outpatient treatment records and a May 1971 
VA examination report.  It was noted that the service records 
appeared incomplete.  The VA treatment records showed treatment 
beginning in March 1971 to April 1971.  The VA examination showed 
anxiety reaction with paranoid tendencies and that the Veteran 
had a schizophrenic potential but was not now psychotic.  The RO 
found that there was no causal relationship between a nervous 
condition and service although the Veteran claimed treatment 
during service and after service.  The RO notified the Veteran of 
its denial in November 1971 and he did not appeal the denial.  
Thus the determination is final.  

In October 1992, the RO denied the claim for service connection 
for a nervous disorder.  Evidence of record at that time included 
service treatment records, VA outpatient treatment records and a 
May 1982 VA examination report.  The service records showed that 
the Veteran complained of problems relating to people and wanted 
to be locked up.  He was recommended for convalescent leave due 
to having problems remembering dates, distrustful, and withdrawn.  
The Veteran was interviewed by the mental hygiene service in 
December 1970 and seen on an emergency basis by a psychiatrist 
that day.  He was noted to be under great stress and experiencing 
severe emotional turmoil.  He was seen in January 1971 during 
service and it was noted that the Veteran was functioning on a 
marginal status and undue stress which could aggravate his mental 
condition.  He was found to be a borderline schizoid personality.  
The VA outpatient treatment records showed treatment in March, 
April, May and June 1971 including the prescribing of Librium.  
The May 1982 VA examination report showed a diagnosis of 
substance dependence.  On VA hospitalization in July 1992, 
schizophrenia, paranoid type was diagnosed.

The RO found that the Veteran was not shown to be treated for any 
type of nervous condition on active duty and VA examinations were 
negative for any psychosis.  The RO stated that the first 
diagnosis of schizophrenia was in 1992.  The RO notified the 
Veteran of its denial in October 1992 and he did not appeal the 
denial.  Thus the determination is final.  

In December 2004, the RO found that new and material evidence had 
not been received to reopen the Veteran's claim for service 
connection for schizophrenia.  At that time, the RO considered VA 
treatment records dated from 1995 to 2004, and service personnel 
records.  The RO found that the evidence concerned only current 
treatment and therefore was not new and material.  The Veteran 
was notified of the denial and he did not timely appeal.  That 
decision is final.  

Evidence added to the record since the last final denial in 
December 2004 includes VA treatment records dated from 1973 to 
2007, and testimony provided at the Veteran's hearing before the 
undersigned in November 2010.  Some of the VA records are 
cumulative or duplicative; however there is a finding in a March 
1973 test report showing that the Veteran's MMPI was a classical 
paranoid schizophrenic profile.  This evidence is new and 
material since it places a diagnosis of schizophrenia within a 
few years of service discharge.  Further a social worker and RN 
who has been treating the Veteran for several months testified 
that the Veteran has schizophrenia and that his current diagnosis 
is the same thing that is shown by the record to have happened 
during service.  

This evidence is new and material to the Veteran's claim, because 
it establishes a diagnosis for schizophrenia within a few years 
of service and also provides a nexus between service and the 
Veteran's psychiatric disorder, something that was not 
established in the prior denial.  This evidence must be accepted 
at face value now; in general, for the purpose of determining 
whether evidence is new and material, the credibility of the 
evidence is presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim.  Thus, the Board finds that new and material evidence has 
been presented, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156.

Service Connection for a Psychiatric Disorder

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders, such as a psychosis, may be presumed if 
manifested to a compensable degree within the first post service 
year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 
3.309.  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  

The Veteran claims that he has a psychiatric disorder that was 
incurred in service.  His service records show that the Veteran 
complained of problems relating to people and that he wanted to 
be locked up.  He was recommended for convalescent leave due to 
having problems remembering dates, distrustful, and withdrawn.  
The Veteran was interviewed by the mental hygiene service in 
December 1970 and seen on an emergency basis by a psychiatrist 
that day.  He was noted to be under great stress and experiencing 
severe emotional turmoil.  He was seen in January 1971 during 
service and it was noted that the Veteran was functioning on a 
marginal status and undue stress which could aggravate his mental 
condition.  He was found to be a borderline schizoid personality.  

After service VA outpatient treatment records show treatment in 
March, April, May and June 1971 including the prescribing of 
Librium.  A May 1971 VA examination showed anxiety reaction with 
paranoid tendencies and that the Veteran had a schizophrenic 
potential but was not now psychotic.  A March 1973 VA test report 
shows that the Veteran's MMPI was a classical paranoid 
schizophrenic profile.  A May 1982 VA examination report shows a 
diagnosis of substance dependence.  On VA hospitalization in July 
1992, schizophrenia, paranoid type was diagnosed.  VA records 
show continuing treatment for psychiatric complaints into 2007.  

In November 2010, the Veteran appeared at a hearing before the 
undersigned.  Also testifying was a social worker and an RN who 
has been treating the Veteran for several months.  She testified 
that the Veteran has schizophrenia and that his current diagnosis 
is the same thing that is shown by the record to have happened 
during service.  

After reviewing the evidence of record in its totality, the Board 
finds that the Veteran currently has a psychiatric disorder, 
which was incurred during his active military service.  38 
U.S.C.A. § 5107(b).  The Board has carefully reviewed the record 
in detail, and first notes that there are several diagnoses of 
schizophrenia in the record and thus there is clearly evidence of 
current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).

Second, there are service records that document relevant 
complaints for psychiatric symptoms in service as well as a 
finding that he had a borderline schizoid personality.  As well, 
the Board has reviewed the testimony and statements of the 
Veteran, and finds that they constitute competent evidence 
demonstrating psychiatric problems during service.  The Board 
also notes that there is significant evidence of continuing 
symptoms beginning almost immediately after service as shown by 
VA treatment records, which show that beginning in April 1971 the 
Veteran had psychiatric complaints.  Further on VA examination in 
May 1971, it was found that the Veteran had anxiety reaction with 
paranoid tendencies and a schizophrenic potential.  These finding 
are within a year from service, and while schizophrenia was not 
definitively diagnosed, it is reasonable to conclude that the 
findings in service and in the first post service year strongly 
suggest a finding of psychotic symptoms which precluded the 
current diagnosis and are thus supportive of service connection 
on a presumptive basis.  See 38 U.S.C.A. §§ 1111, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Further 
supporting this is the fact that he was found to have a paranoid 
schizophrenia profile in 1973, less than two years after service 
discharge.   Further, the medical evidence of record reflects 
that the Veteran has been treated for psychiatric symptoms ever 
since separation from his military service until the present.  
Thus, continuity of symptomatology of a psychiatric disorder, to 
include schizophrenia, is established in this case.

Also of probative value is the competent and credible testimony 
of the Veteran's social worker who stated that the Veteran's 
current schizophrenia is related to his inservice treatment.  The 
social worker's nexus opinion appears to be consistent with the 
Veteran's medical history, with psychiatric treatment beginning 
in service and continuing thereafter.  Further, the social worker 
has been treating the Veteran and her findings appear to have 
been based on review of the Veteran's records, her personal 
observations and findings as well as a thoughtful analysis of the 
Veteran's entire history and current medical conditions.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Further, there is 
no medical opinion of record that contradicts this opinion.  

Based on the totality of the evidence, and with application of 
the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board 
finds that the Veteran currently has paranoid schizophrenia, 
which was incurred during his active military service.  The 
evidence of record reasonably supports a finding that the 
findings in service and shortly thereafter were the precursors of 
the current disorder.  Accordingly, service connection for 
paranoid schizophrenia is warranted.


ORDER

Service connection for a psychiatric disorder to include 
schizophrenia is granted. 




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


